Citation Nr: 1216192	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-24 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the Veteran's claim of service connection for hepatitis C.  In December 2007, a hearing was held before a Veterans Law Judge.  The hearing transcript has been associated with the claims file.  In February 2009 and January 2010, the Board remanded the matter for additional development and due process concerns.  In June 2010, the appellant filed a claim of entitlement to death and indemnity compensation (DIC), notifying VA of the Veteran's death earlier in June 2010.  The RO accepted the DIC claim as a request for substitution and, pursuant to 38 U.S.C.A. § 5121A continued the matter, recharacterizing it as a claim of entitlement to service connection for hepatitis C, for accrued benefits purposes.  For reasons discussed below, the Board has recharacterized the matter as a claim of entitlement to service connection for hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although it appears the appellant, as the guardian of C.A., filed a timely request for substitution with regard to the claim of service connection (see June 2010 claim; Fast Letter: 10-30), the RO characterized the matter as an accrued benefits claim in the October 2011 supplemental statement of the case (SSOC).  If the appellant is a substitute, the matter is not a claim of entitlement to accrued benefits.  This distinction matters because in claims of entitlement to accrued benefits, the record is closed effective the date of the Veteran's death but in claims involving substitution, the record remains open for the submission and development of any pertinent additional evidence.  

The context of the SSOC - namely the consideration of evidence obtained after the Veteran's death - indicates that the AOJ considered the appellant a valid substitute.  However, the appellant was not informed that she was a valid substitute or that she could submit additional evidence.  This must be done.  

Additionally, the appellant should be informed that she has the right to a hearing before the Board:  the Veterans Law Judge who conducted the December 2007 hearing is no longer with the Board, and as a substitute, she has the right to a hearing before a judge who would decide the appeal.  See 38 C.F.R. § 20.717.  

Accordingly, the case is REMANDED for the following action:

1.  Specifically inform the appellant whether her request for substitution has been granted.  

2.  If the request has been granted, inform the appellant that she may submit additional evidence and participate in a hearing before the Board.  Thereafter, readjudicate the matter as a claim of entitlement to service connection for hepatitis C.  If the benefit sought on appeal remains denied, the appellant should be provided an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

3.  If the request has been denied, so inform the appellant.  Thereafter, adjudicate the matter as a claim of entitlement to service connection for hepatitis C for accrued benefits purposes.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


